DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “stylet advancement assembly” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites the limitation “inserting the medical device includes ultrasonically imagining a vessel of the patient with an exterior ultrasound probe, and inserting the medical device into the vessel”, which it appears should instead recite “inserting the medical device includes ultrasonically imaging a vessel of the patient with an exterior ultrasound probe, and inserting the medical device into the vessel”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 7-10, and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox et al. (US Publication No. 2011/0015533 A1), further in view of Hill et al. (US Publication No. 2014/0275913 A1).

	Regarding claim 1, Cox et al. discloses a method for placing a medical device in a patient, comprising: 
inserting the medical device (72) in the patient (see Figures 2 and 10); 
positioning a stylet (130, 1370) in the medical device (see Figures 2, 10, and 97), the stylet including: 
a magnetic assembly (144) configured to produce a magnetic field, the magnetic assembly positioned along a distal portion of the stylet (see Figures 12B-D and 97 and [0144]-[0145]); and 
a stylet electrode (146, 1200, 1202, 1204) positioned distal of the magnetic assembly (see Figure 12D, 64B, and 97 and [0147], [0242]-[0243], and [0293]), 
placing a first external electrode (158, 954A) and a second external electrode (158, 954B) on the patient (see Figures 10 and 34 and [0137] and [0195]);
sensing the magnetic field with an external sensor (50) to determine a position of the magnetic assembly relative to the external sensor (see [0145]).
It is noted Cox et al. does not specifically teach the stylet electrode designed to function as both an interior excitation electrode and an interior detection electrode or the steps of advancing a distal end of a stylet from a first position in the medical device to a second position distal of the medical device, producing an electric field from the stylet 
Hill et al. teaches the stylet electrode designed to function as both an interior excitation electrode and an interior detection electrode (see [0051]-[0052]) and the steps of advancing a distal end of a stylet (14) from a first position in the medical device (12) to a second position distal of the medical device (see Figure 6 and [0026]), producing an electric field from the stylet electrode (20), the first external electrode (34), and the second external electrode (34), the electric field providing field measurements (see [0025]-[0026]), and generating a conductance curve from the field measurements, the conductance curve designed to provide positional information of the stylet electrode with respect to an obstruction or malposition (see [0025] and [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cox et al. to include a stylet electrode designed to function as both an interior excitation electrode and an interior detection electrode and the steps of advancing a distal end of a stylet from a first position in the medical device to a second position distal of the medical device, producing an electric field from the stylet electrode, the first external electrode, and the second external electrode, the electric field providing field measurements, and generating a conductance curve from the field measurements, the conductance curve designed to provide positional information of the stylet electrode with respect to an obstruction or malposition, as disclosed in Hill et al., so as to determine whether they 
Regarding claim 2, Hill et al. teaches the first external electrode is an excitation electrode, and the second exterior electrode is a detection electrode (see [0032]-[0034]).
Regarding claim 3, the combination of Cox et al. and Hill et al. teaches viewing a display, wherein the conductance curve is designed for depiction on the display (see Hill et al.: [0031]), and wherein the position of the magnetic assembly is designed for simultaneous depiction on the display (see Cox et al.: Figures 6-8C and [0131]-[0135]).
Regarding claim 4, Cox et al. teaches the medical device is a catheter, and wherein the inserting step comprises inserting the catheter into a vasculature of the patient (see [0109] and [0115]).
Regarding claim 7, Cox et al. teaches the sensing is performed by a sensor positioned on a chest of the patient (see [0145]).
Regarding claim 8, Cox et al. teaches the magnetic assembly includes a plurality of permanent magnets positioned consecutively along the distal portion of the stylet (see Figures 12B-D and 97 and [0144]).
Regarding claim 9, Cox et al. teaches the stylet electrode is designed to detect ECG signals from the patient, further comprising using the ECG signals to position the 
Regarding claim 10, Cox et al. teaches inserting the medical device includes ultrasonically imagining a vessel of the patient with an exterior ultrasound probe, and inserting the medical device into the vessel (see [0119]-[0121] and [0125]).
Regarding claim 12, Hill et al. teaches advancing the distal end of the stylet comprises utilizing a stylet advancement assembly coupled to the stylet and the medical device (see Figure 6 and [0026] and [0053]).
Regarding claim 13, Hill et al. teaches the stylet advancement assembly further includes a slider disposed in a housing, the slider coupled to the stylet via a stylet retainer, wherein advancing the distal end of the stylet comprises translating the slider from a retracted position, corresponding to the stylet first position, to an extended position, corresponding to the stylet second position, within the housing (see [0053], which incorporates by reference US Patent No. 8,343,096 to Kirschenman et al., which describes in more detail a stylet advancement assembly further includes a slider (304) disposed in a housing (302), the slider coupled to the stylet (406) via a stylet retainer (402), wherein advancing the distal end of the stylet comprises translating the slider from a retracted position, corresponding to the stylet first position, to an extended position, corresponding to the stylet second position, within the housing (see Figure 3a and col. 8, lines 11-22 and col. 9, lines 56-64)).

Claims 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox et al. and Hill et al., further in view of Verin (US Patent No. 7,640,053 B2).

Regarding claim 5, Hill et al. teaches advancing the catheter in the vasculature and observing the conductance curve during the advancing (see [0025] and [0031]). Neither Cox et al. nor Hill et al. specifically teach ceasing the advancing if the conductance curve indicates, via a dip, the obstruction or the malposition of the catheter. However, Verin teaches ceasing the advancing if the conductance curve indicates, via a dip, the obstruction or the malposition (2d, 2e, 3d, 5d) of the catheter (see Figures 2-2d and col. 3, line 49-col. 4, line 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cox et al. and Hill et al. to include ceasing the advancing if the conductance curve indicates, via a dip, the obstruction or the malposition of the catheter, as disclosed in Verin, so as to determine when the catheter has advanced to an undesired position such as a secondary vein (as in Figure 2b), folded to an inverted position (as in Figure 2c), or extended past a target position (the right atrium in this case) into the superior vena cava (as in Figure 2d).
Regarding claim 6, Cox et al. in combination with Verin teaches estimating the cause of the dip (e.g. secondary vein, inverted position, past a target in the heart – see Verin: Figures 2-2d) based on whether the position of the magnetic assembly is depicted on the display (see Cox et al.: Figures 8A-C and [0131]-[0135]).


Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox et al. and Hill et al., further in view of Kassab (US Publication No. 2009/0182287 A1).

Regarding claim 11, it is noted neither Cox et al. nor Hill et al. specifically teach generating a graphical representation of a relative cross-sectional area of the vessel along a path utilizing the field measurements. However, Kassab teaches generating a graphical representation of a relative cross-sectional area of the vessel along a path utilizing the field measurements (see [0045] and [0077]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cox et al. and Hill et al. to include generating a graphical representation of a relative cross-sectional area of the vessel along a path utilizing the field measurements, as disclosed in Kassab, so as to allow a clinician to readily locate the targeted tissue for further treatment (see Kassab: [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791